Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
The amendment filed 11/26/2021 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections and objections identified in the previous office action. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed. 
The following is an examiner's statement of reasons for allowance. 
Regarding claim 1: The prior art, alone or in combination, as described in detail in the following paragraphs of this office action, fails to anticipate or render obvious a disclose a micro convex structure (14) with controllable length and height is machined in a position of the test piece (5) to be scratched, and a length Lx along a scratch direction of the micro convex structure (14) corresponding to a scratch depth d satisfies the following formula:
L X ≥ vq f
wherein, v is a scratch speed required for the test, m/s; q is a quantity of force signal points required for the test in an effective scratch area; and f is a sampling frequency set by the force sensor (8), Hz;
a length Ly of the micro convex structure (14) along a radial direction is no less than a feeding step length ly of the scratch tool (6) along a Y direction in a scratch process;
a maximum height H of the micro convex structure (14) along the Z direction is larger than a maximum cutting depth dmax required for the test; and
a Y-section shape of the micro convex structure (14) is arc-shaped or polyline-shaped, and an arc radius or a straight slope is selected according to the scratch speed, scratch depth and scratch length set by the scratch test, , in conjunction with the remaining claim limitations.

Regarding claim 9: The prior art, alone or in combination, as described in detail in the following paragraphs of this office action, fails to anticipate or render obvious a technique of a micro convex structure with controllable length and height is machined in a position of the test piece to be scratched, and a length Lx along a scratch direction of the micro convex structure corresponding to a scratch depth d satisfies the following formula: L X ≥ vq f wherein, v is a scratch speed required for the test, m/s; q is a quantity of force signal points required for the test in an effective scratch area; and f is a sampling frequency set by the force sensor, Hz; a length Ly of the micro convex structure along a radial direction is no less than a feeding step length ly of the scratch tool along a Y direction in a scratch process; a maximum height H of the micro convex structure  along the Z direction is larger than a maximum cutting depth dmax required for the test; and a Y-section shape of the micro convex structure  is arc-shaped or polyline-shaped, and an arc radius or a straight slope is selected according to the scratch speed, scratch depth and scratch length set by the scratch test and a rotating air bearing turntable and an a test method of a nanometer cutting depth high-speed single-point scratch test device, comprising the following steps of an irregular shape test piece and machining a micro convex structure controlling a scratch tool with pasting a protective film with a thickness of T on the micro convex structure, a step length smaller than the thickness T of an elastic film, removing the protective film, and completing the step of adjusting tool.
Claim 10 is allowed at least because of its dependency on claim 9. 
Reason for Allowance
The closest prior art found by the examiner includes:
Jiang Feng et al. (CN 105717002 A, prior art of record)
Jiang Bin et al. (CN 104907417 A, prior art of record)
SOUCY (WO 2017100665 A1,” SOUCY”)

WITTMANN (DE 102009049155 A1, “WITTMANN”)

Jiang Feng in figures 1-12 discloses A nanometer cutting depth high-speed single-point scratch test device, comprising:
a base (1);
a horizontally arranged workbench (2-bed body) fixedly installed on a top surface of the base (1);
a vertically arranged air-bearing turntable (spindle 3) fixedly installed on the workbench (2- bed body);
a test piece fixture (16- specimen fixture) that is installed on an end face of a top portion of a vertically arranged air-bearing turntable ( spindle 3)  and is coaxial (e.g., ¶0013 and ¶0026- test piece is coaxial with electric spindle 3 that is coaxial with  spindle 3) with a vertically arranged air-bearing turntable ( spindle 3), the air-bearing turntable ( spindle 3) drives the test piece fixture (16) to rotate (e.g. ¶0013-spindle 3 drives the test piece 15 to rotate); and the test piece fixture (16) is vacuum chuck, magnetic chuck or mechanical structure fixture; (¶0026)
a test piece (15) installed (e.g., ¶0069) on the test piece fixture (16);
a Z-direction feeding device (not labeled but shown in fig. 3 and described in e.g., ¶0051) that is installed on a top surface of the workbench (2, via elements 4,5,6, 7,8) and feeds in a rotation axis direction of the air-bearing turntable ( spindle 3); the Z-direction feeding device is installed on the top surface of the workbench (2) through threaded connection (adjusting screw elements 4), with a positioning precision better than 15 μm (¶0028- accuracy is better than 0.1 μm);
a Nano positioning stage (¶0024 and ¶0070) installed to the Z-direction feeding device (¶0015, ¶0024, ¶0028, not labeled but z-direction of feeding device being a z-direction linear electric motor 10 having a feed precision 0.1 μm) through a Nano positioning stage connection 
a force sensor (11) installed to the Nano positioning stage (6) through a force sensor connection piece (12); the force sensor (11) has a function of measuring normal force and tangential force, and normal is Z direction, and tangential is X direction (Figs.9-11 shows both normal and tangential components of force for example in 10 a and 10 b respectively); and
a scratch tool (14) installed to the force sensor (11) through a scratch tool connection piece (7);
wherein the test piece (15) is non-ferrous metal, ferrous metal or hard brittle material (¶0069), with controllable length (¶0043 and ¶0044- the tool head move horizontally through the X-direction) and height (¶0043 and ¶0044 move down δ+ap through the Z-direction) is machined in a position of the test piece (15) to be scratched, and a length Lx along a scratch direction. A test method of a nanometer cutting depth high-speed single-point scratch test device, comprising the following steps of:
A. clamping a test piece (15) - (¶0010-¶0013)
for clamping the test piece (15) according to a shape of the test piece (15), if the test piece (15) is an axisymmetric shape, performing step A1, 
A1. for the test piece of the axisymmetric shape, with controllable length and height (e.g.¶0042- ¶0044 to control height in a range of z1, z2, δ and controllable feeding device in direction X) in a position of the test piece (15) to be scratched, and fixedly installing through a test piece fixture (16- ¶0026 teaching how fixture is performing); then 
B. controlling a scratch tool (14) to approach a surface of the test piece (15) through a Z-direction feeding device (not labeled but described in many paragraphs such as ¶0014-¶0015, ¶0024, ¶0028, and fig.3 how acts different directions of X, Y, and Z);

the test piece (15), controlling the scratch tool (14) to move to a negative limit position of the Nano positioning stage (6) in a radial direction (044 moving scratch tool in X direction), and controlling the Z-direction feeding device (¶0042-¶0044) to enable the scratch tool (14) to rapidly approach the test piece (15) by using an online micro-observation system (¶0019 and observing force sensor 11 measurements shown on figs.9-11);
C. adjusting tool
C2. Controlling the scratch tool (14) to step toward the test piece (15) according to in the Z direction through the Nano positioning stage (6 - ¶0042-¶0044);
C6. Stopping the feeding of the Nano positioning stage (6) in the Z direction, 
starting (spindle 3), and calculating and setting a rotation speed n of (radial runout of the electric spindle rotation) according to the following formula, with the unit of rpm (¶0025 for n more than 5000 rpm for speed in range 1 m/s and radius less than one micrometer satisfying this equation):
n = 30 v /π R
wherein, R is a rotation radius of the end (radial runout of the electric spindle rotation), m; v is a scratch speed required for a scratch test, m/s; and the test piece (15) is clamped on the test piece fixture (16) and rotates with (spindle 3) according to the set rotation speed n (¶0025);
Controlling the Nano positioning stage (6) and the Z-direction feeding device.
Jiang Bin in Figs. 1-3, and at least ¶0002 teaches a system for scratching a micro convex structure, but fails to teach a scratch testing.

Jiang Bin, SOUCY, Bellemare, WITTMANN fail to teach alone or in combination a micro convex structure with controllable length and height is machined in a position of the test piece to be scratched, and a length Lx along a scratch direction of the micro convex structure 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856